Case 1:20-cv-00188-GZS Document 39 Filed 03/16/21 Page 1 of 3                                   PageID #: 291




                                UNITED STATES DISTRICT COURT
                                     DISTRICT OF MAINE

    ANGELA MUSTO,                                       )
                                                        )
                            Plaintiff,                  )
                                                        )
    v.                                                  ) Docket no. 1:20-cv-00188-GZS
                                                        )
    LIBERTY INSURANCE                                   )
    CORPORATION, d/b/a LIBERTY                          )
    MUTUAL,                                             )
                                                        )
                            Defendant.                  )


                        ORDER IN LIEU OF PRE-FILING CONFERENCE


         The Court has reviewed the Notices of Intent to File Motion for Summary Judgment (ECF

Nos. 34 & 35) and the Preconference Memoranda received from both sides (ECF Nos. 37 & 38).

Having reviewed these filings, the Court concludes that no conference is necessary and hereby

ORDERS that the following procedure be followed in connection with the to-be-filed motions:

         On or before April 16, 2021, the parties shall file a joint stipulated record using the

“Stipulated Record” event in CM/ECF. The first page of the Stipulated Record shall consist of a

list describing each exhibit submitted. Each exhibit shall then be clearly labeled and separately

attached to this filing. The Stipulated Record may include any exhibits and depositions 1 (including

any exhibits to the depositions) that both sides agree will be referenced in the statements of material

fact. The inclusion of any exhibit in the Stipulated Record does not prevent any party from later

objecting to the admissibility of the document. Likewise, the submission of a joint record does




1
 To the extent any depositions are filed, counsel shall endeavor to ensure that any deposition excerpt is complete
and includes all relevant pages. In the absence of an agreement on what constitutes a complete deposition excerpt,
counsel shall include the complete deposition in the joint record.
Case 1:20-cv-00188-GZS Document 39 Filed 03/16/21 Page 2 of 3                       PageID #: 292




not prevent either side from submitting additional documents with their respective statements of

material fact.

       The Court encourages the parties to file stipulations of fact that could serve to further

streamline the parties’ statements of material fact. The Court reminds the parties that they are free

to indicate that any such stipulations are admissions solely for the purposes of the to-be-filed

summary judgment motion. See D. Me. Local Rule 56(g). Any stipulations will be considered by

the Court in ruling on the motion and need not be reiterated or referenced in the statements of

material fact. The parties are free to submit any stipulations on or before April 23, 2021.

       On or before April 23, 2021, both sides shall file their outlined motions for summary

judgment. Each motion for summary judgment shall not exceed twenty (20) pages.

       On or before May 14, 2021, each side shall file any objection to the opposing side’s

pending motion for summary judgment. Each response shall not exceed twenty-five (25) pages.

       Because the parties are both moving for summary judgment, it is likely that this matter will

not require reply memoranda. However, to the extent that either side raises a new argument in its

objection and the other side feels it is necessary to respond to such new arguments, the Court will

consider a short reply, not to exceed seven (7) pages, that is filed on or before June 1, 2021.

       The Court also expects the parties’ summary judgment filings will comply with all aspects

of Local Rule 56. Absent prior court approval, each statement of material facts shall not exceed

forty (40) paragraphs. Any additional statement of material facts that is filed with a party’s

response shall not exceed thirty (30) paragraphs. The parties are reminded that Local Rule 56(f)

requires specific record citations for all facts submitted in a statement of material facts. Absent a

specific citation, the Court has no duty to consider any part of the record submitted. To the extent

any party will rely on a page of the joint record for a specific citation, the Court encourages the




                                                 2
Case 1:20-cv-00188-GZS Document 39 Filed 03/16/21 Page 3 of 3                           PageID #: 293




parties to use the “PageID #” generated by CM/ECF, particularly if the alternative pin citation may

not be readily apparent to the Court.

        With respect to the prior Scheduling Order deadlines (ECF Nos. 6, 15, 20, 23, 27 & 33), it

appears that the only deadlines that may remain after the anticipated motion for summary judgment

is the ready for trial deadline and any trial-related motions deadlines. These deadlines shall remain

stayed until the Court issues its ruling on the motion for summary judgment. To the extent that

issues remain for trial after the motion for summary judgment is decided, the Court anticipates that

this case will be placed on the next available trial list following the Court’s summary judgment

decision and that pre-trial motions shall, to the extent practicable, be filed prior to any final pretrial

conference.

        SO ORDERED.

                                                         /s/ George Z. Singal
                                                         United States District Judge

Dated this 16th day of March, 2021.




                                                    3
